Title: To John Adams from the Marquis of Carmarthen, 24 January 1788
From: Carmarthen, the Marquis of
To: Adams, John


          
            Sir,
            Whitehall, Janry. 24th. 1788.
          
          I have received the Honour of your Letter of the 21st. Instant, and I have given Directions for the necessary Notice to be sent to the Treasury of your Intention to embark your Effects on board the Ship Lucretia, and their Lordships will issue their Orders for your being allowed the Privileges usually granted to Foreign Ministers of equal Rank.
          I have received His Majesty’s Commands to acquaint You, that whenever it may suit with your Convenience, His Majesty will admit You to an Audience to take Leave. When You have fixed upon a Day for this Ceremony, You will be pleased to give me previous Notice of it.
          With regard to the Audience You desire of the Queen, it will be necessary for You to apply to the Earl of Ailesbury, Her Majesty’s Chamberlain, who will of Course receive and communicate to You Her Majesty’s Pleasure upon it.
          I am, with great Truth and Regard, / Sir, / Your most obedient / humble Servant.
          
            Carmarthen.
          
        